Citation Nr: 1118342	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected post-operative residuals of a left knee injury, with degenerative joint disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1979 to August 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In January 2009 the Board remanded the Veteran's claim for further development.  Unfortunately, the claims file reflects that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 20 percent for his service-connected post-operative residuals of a left knee injury, with degenerative joint disease.  

In January 2009 the Board remanded this claim for further development.  In that remand the Board instructed the RO/AMC to attempt to obtain updated treatment records and to schedule the Veteran for an appropriate VA examination in support of his claim.  

The record reflects that the RO/AMC attempted to schedule the Veteran for a VA examination in May 2009, but that the Veteran did not report.  The RO/AMC received an August 2009 statement from the Veteran's representative indicating that the Veteran is willing and able to report for a VA examination.  His representative noted that the Veteran is a truck driver and does not always receive his mail in a timely manner.  The Veteran requested that his VA examination be reschedule and that he be contacted by telephone at a number he provided therein.  In a September 2009 Report of Contact an official from the RO/AMC indicated that he called the Veteran and left a message, but that the Veteran did not return the phone call and did not report for his scheduled VA examination.  

In an April 2011 statement the Veteran's representative indicated that the Veteran is a long haul truck driver and is away from his home for extended periods of time and cannot be reached.  They stated that there was a mis-transcription of the contact number the Veteran uses.  

Under these circumstances, it is unclear to the Board whether the Veteran has actually received notification that a VA examination is necessary in order to decide his claim on appeal.  Specifically, in the August 2009 statement the Veteran's representative indicated that the Veteran should be contacted by telephone at his work phone number.  The September 2009 Report of Contact does not specifically indicate that this number was called, but instead lists a different number that was used.  Because of this confusion, and because the Veteran has previously cooperated with VA and appeared for VA examination on numerous other occasions, the Board believes that he should be provided with an additional opportunity to appear for the requested examination.

The RO/AMC should therefore accomplish all proper procedure to obtain current contact information for the Veteran, including an appropriate telephone number.  The record indicates that the Veteran has appointed The American Legion as his representative.  The RO/AMC's efforts to obtain the Veteran's contact information should include contacting the Veteran's representative, as they may know how best to contact the Veteran.  All attempts to contact the Veteran, whether successful or unsuccessful, must be documented in the claims folder.  

Finally, the Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's responsibilities include providing VA with accurate contact information.  Moreover, the Board notes that under 38 C.F.R. § 3.655 the Veteran's failure to report for a VA examination may result in denial of his increased rating claim.  The Veteran should be so advised. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to contact the Veteran and clarify his current mailing address and telephone number.  If necessary, the RO/AMC should solicit assistance from the Veteran's accredited representative.  All attempts must be documented in the claims file.

2.  Thereafter, the RO/AMC should contact the Veteran and inquire whether he has undergone any treatment for his knee disorder since June 2005.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

3.  In addition, the Veteran should be afforded an appropriate examination to determine the nature and severity of his left knee condition.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  The examiner's report should set forth range of motion studies for both knees and the examiner should identify any objective evidence of pain.  The extent of any incoordination, weakened movement or excess fatigability should also be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


